Citation Nr: 1818545	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-19 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a psychiatric disorder, to include Post Traumatic Stress Disorder (PTSD).

2. Entitlement to service connection for a psychiatric disorder, to include PTSD 
and as secondary to service-connected disabilities. 

3. Entitlement to a rating higher than 10 percent for a right knee disability (patellofemoral chondromalacia status post arthroscopic surgery). 

4. Entitlement to a rating higher than 10 percent for a left knee disability (patellofemoral chondromalacia status post arthroscopic surgery).

5. Entitlement to a rating higher than 10 percent for lumbar spine disability (lumbar strain and degenerative bulging at L4-5 and L5-S1 with radiculopathy).

6. Entitlement to a rating higher than 10 percent for gastroesophageal reflux disease (GERD).
7. Entitlement to a compensable rating for hypertension.

8. Entitlement to a rating higher than 10 percent for tinnitus.

9. Entitlement to a compensable rating for a bilateral hearing loss disability. 

10. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Collin E. Kemmerly, Attorney at Law


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active service from December 1995 to June 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In June 2017, the Veteran submitted additional evidence in support of his claims with a written waiver of initial RO consideration.  38 C.F.R. § 20.1304 (c) (2017).

Although a Veteran may only claim service connection for a particular psychiatric disorder, the claim cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board will consider entitlement to all psychiatric diagnoses raised by the record.

In his May 2014 substantive appeal, the Veteran requested a hearing before the Board.  However, he later withdrew his hearing request in writing in April 2017.  Accordingly, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (e).

The issues of entitlement to increased ratings for lumbar spine and bilateral knee disabilities, entitlement to service connection for a psychiatric disorder, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an unappealed decision, dated in May 2005, the RO denied a claim for service connection for PTSD and depression.

2. The evidence received since the RO's May 2005 decision, which denied a claim for service connection for a psychiatric disorder (PTSD and depression), which was not previously of record, and which is not cumulative of other evidence of record, raises a reasonable possibility of substantiating the claim.

3. The most probative evidence of record shows that the Veteran's GERD has been manifested by two or more of the symptoms for a 30 percent evaluation with less severity. 

4. Although the Veteran requires medication for control of his hypertension, the preponderance of the evidence indicates that his hypertension has not been manifested by diastolic pressure readings predominantly 100 or more, nor was systolic pressure predominantly 160 or more.

5. The Veteran's service-connected tinnitus is assigned a 10 percent rating, which is the maximum rating authorized under Diagnostic Code 6260.

6. The Veteran's service-connected bilateral hearing loss is manifested by hearing impairment corresponding to no higher than an auditory acuity of Level I hearing, bilaterally. 


CONCLUSIONS OF LAW

1. New and material evidence has been received since the RO's May 2005 decision, which denied a claim for service connection for PTSD and depression, is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2. The criteria for a rating higher than 10 percent for GERD, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.114, Diagnostic Code (DC) 7346 (2017).

3. The criteria for a compensable rating for hypertension, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.104, DC 7101 (2017).

4. There is no legal basis for the assignment of a schedular rating in excess of 10 percent for tinnitus.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.87, DC 6260 (2012); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

5. The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.86, DC 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Board reopened the claim of entitlement to service connection for a psychiatric disorder which constitutes a complete grant of the benefit sought on appeal.  Any error that was committed with respect to either the duty to notify or the duty to assist was harmless and need not be further considered with regard to this specific issue.

With regard to the claims of entitlement to a higher rating for GERD, hypertension, tinnitus, and bilateral hearing loss, there is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A (c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

In this case, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims.  Pertinent medical evidence associated with the claims files consists of the available service treatment records, VA treatment records, and private treatment records.

The record reflects that the Veteran is in receipt of benefits from the Social Security Administration (SSA) for lumbar spine and bilateral knee disabilities.  Although the Board is remanding for SSA records that are potentially relevant to these claims, the Veteran has not asserted that these records are relevant to his increased rating claims for GERD, tinnitus, bilateral hearing loss, and hypertension.  Accordingly, a remand of these claims for the procurement of the treatment records would serve no useful or meaningful purpose and only instead result in unnecessarily imposing additional burdens on VA with no potential benefit flowing to the Veteran.  See e.g., Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Veteran was afforded most recently afforded VA examinations relevant to his claims for an increased rating for GERD, tinnitus, bilateral hearing loss, and hypertension in December 2010.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's GERD, bilateral hearing loss, tinnitus, or hypertension. 

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C. § 5103A and 38 C.F.R. § 3.159.

New and Material Evidence Claim

The Veteran most recently filed a request to reopen his claim for entitlement to service connection for PTSD in March 2010.  At the time of his last final denial, evidence of record included service treatment records.

Since the last final denial, evidence added to the record includes the Veteran's statements, VA treatment records, and VA examinations.
 
Based on a review of this new evidence, and the low standard for reopening claims, the Board finds that the new and material criteria under 38 C.F.R. § 3.156 (a) have been satisfied, and the claim for service connection for a psychiatric disorder is reopened.

Increased Rating Claims

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2017). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2017).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2017).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

GERD

The Veteran contends that his service-connected gastroesophageal reflux disease (GERD) is more severe than his 10 percent rating would indicate.

Under Diagnostic Code 7346 for hiatal hernia, encompassing GERD by analogy, a 10 percent rating is assigned when the Veteran experiences two or more of the symptoms for a 30 percent evaluation with less severity.
A 30 percent rating is warranted when there is persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, causing considerable impairment of health. 

The maximum 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.

Turning to the merits of the claim, VA treatment records include an August 2009 report which reflects an assessment of GERD for which the Veteran was taking 40 milligrams (mg) of Omeprazole. 

On December 2010 VA esophagus and hiatal hernia examination, the Veteran presented with symptoms of heartburn (pyrosis) located from the substernal to the back of the throat, reflux/regurgitation that occurred once or twice per week, and occasional nausea and vomiting.  There was no hematemesis, melena, or dysphasia.  On examination of the abdomen and groin, there was no palpable tenderness, masses, hernias, muscle wall abnormality, or organomegaly.  The assessment was GERD with no functional limitation.

Subsequent VA and private treatment records are predominantly negative for any complaints of, or treatment for, any gastrointestinal disability.  These records include a May 2015 private treatment record which shows that the Veteran denied any gastrointestinal symptoms, including nausea and vomiting, at that time.

Applying the relevant rating criteria, the Board finds a higher rating of 30 percent is not warranted for GERD.  In this regard, a 30 percent rating is warranted when there is persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, causing considerable impairment of health.  The evidence of record shows that the Veteran complained of pyrosis and regurgitation on December 2010 VA examination.  However, there is no evidence of persistent recurrent epigastric distress or substernal or arm or shoulder pain.  Accordingly, the assignment of a higher 30 percent evaluation for GERD is not warranted.

While the Board understands the Veteran's central concern that his GERD may negatively impact his quality of life and caused some epigastric discomfort, it is also again important for Veteran to also understand that without some problems associated with this problem there would be no basis for a compensable evaluation (zero), let alone a 10 percent rating for his gastrointestinal disability.  Findings made on December 2010 VA examination and private and VA treatment records do not support the assignment of a higher rating of 30 percent under DC 7346.  Moreover, without consideration of the problems he cited, the current evaluation could not be justified as some of the evidence above does not support the current evaluation. 

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 10 percent for GERD.

Hypertension

The Veteran contends that his service-connected hypertension is more severe than his current rating and warrants a compensable rating.

Under Diagnostic Code 7101, hypertensive vascular disease (hypertension and isolated systolic hypertension) is assigned a 10 percent rating for diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or as a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent disability rating is warranted for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent disability rating is warranted for diastolic pressure is predominantly 120 or more.  A 60 percent disability rating is warranted for diastolic pressure predominantly 130 or more.

Turning to the merits of the claim, VA treatment records include an August 2009 report which indicates a blood pressure reading of 126/80.  Lisinopril was prescribed. 

On December 2010 VA general medical examination, the Veteran had blood pressure readings of 142/90, 120/80 and 138/76.  The examiner diagnosed essential hypertension controlled on medical therapy. 

The evidence of record during the period under consideration shows the following blood pressure readings: 130/83 in April 2009, 112/75 in June 2009, 123/69 in September 2009, 133/92 in October 2009, 143/94 in January 2010, 135/87 in March 2010, 144/89 in May 2010, 141/87 in September 2010, 132/87 in November 2010, 154/110 in December 2010, 129/83 in February 2011, 133/88 and 151/103 in March 2011, 143/93 in April 2011, 120/79 and 122/79 in June 2011, 125/79 in July 2011, 126/84 in August 2011, 111/72 in October 2011, 147/91 and 128/77 in January 2012, 131/72 in March 2012, 150/87 and 147/100 in May 2012, 112/72 in June 2012, 156/96 in August 2012, 138/88 in September 2012, 125/79 in November 2012, 132/78 in December 2012, 135/89 in February 2013, 138/89 in March 2013, 153/92 in May 2013, 135/83 in June 2013, 137/82 in July 2013, 153/93 in August 2013, 147/90 in August 2014, 151/97 in February 2015, 147/98 in June 2015, and 131/86 in May 2016.

Applying the relevant rating criteria, the Board finds a higher rating of 10 percent is not warranted for hypertension.  In this regard, the Veteran has not demonstrated diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or as a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control which is required for a higher 10 percent disability rating.  See supra 38 C.F.R. § 4.104, Diagnostic Code 7101 (2017).  Therefore, a 10 percent rating is not warranted for any time during the appeal period.




Tinnitus

The Veteran contends that his service-connected tinnitus is more severe than his 10 percent rating would indicate.

Under Diagnostic Code 6260, tinnitus which is unilateral or bilateral, is assigned a 10 percent rating.  38 C.F.R. § 4.87.  Diagnostic Code 6260 was revised effective June 23, 2003, to clarify existing VA practice that only a single 10 percent evaluation is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  Id. Note (2) (2017), see also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Thus, a 10 percent rating is the maximum schedular rating available for service-connected tinnitus.  As such, the appeal is denied.

Although the Veteran argues that he is entitled to a rating in excess of 10 percent for his tinnitus and is competent to report the symptoms of his disability, DC 6260 precludes an evaluation in excess of a single 10 percent rating for tinnitus.  As there is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear or a higher schedular rating for tinnitus, the Veteran's claim for such a benefit is without legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Bilateral hearing loss

The Veteran contends that his service-connected bilateral hearing loss is more severe than his current rating and warrants a compensable rating.

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are made.  Bruce v. West, 11 Vet. App. 405 (1998); Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The regulations set forth eleven auditory acuity levels, designated from Roman numerals I to XI, in escalating order of hearing impairment.  38 C.F.R. § 4.85 (2017).  The appropriate auditory acuity level is determined based on a combination of the percentage of speech discrimination and the puretone threshold average.  Additional considerations apply when exceptional patterns of hearing loss are demonstrated, which are defined as either a) puretone averages of 55 or greater at 1000, 2000, 3000, and 4000 Hertz, or; b) a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a) (2017).  Once an acuity level is established for each ear, Table VII, Percentage Evaluations for Hearing Impairment, is used to determine the appropriate disability evaluation.  The appropriate rating is determined based on a combination of the levels of hearing impairment established for each ear.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination. Id.

Turning to the merits of the claim, on September 2009 VA audiology examination, the Veteran presented with complaints of difficulty hearing conversation in background noise.  

Puretone thresholds for the right ear, in decibels, at 1000, 2000, 30000, and 4000 Hz were as follows: 20, 25, 30, and 65 decibels; the average puretone decibel loss was 35 decibels.  The pure tone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hz as follows: 20, 20, 15, and 55 decibels; the average puretone decibel loss was 28 decibels.  The CNC word list speech recognition score was 92 percent in the right ear and 96 percent in the left ear.  

The examiner diagnosed normal sloping to moderately severe sensorineural hearing loss, bilaterally.  With regard to the effect on daily activities, the Veteran had some difficulty hearing conversation in background noise.  There were no significant effects on his occupation.

On November 2010 VA audiology examination the Veteran reported no changes in his hearing since the September 2009 VA examination.  He presented with continued complaints of impaired hearing.
Puretone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 Hz were as follows: 25, 20, 20, and 65 decibels; the average puretone decibel loss was 33 decibels.  The pure tone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hz as follows: 15, 20, 15, and 55 decibels; the average puretone decibel loss was 26 decibels.  The CNC word list speech recognition score was 100 percent in the right ear and 98 percent in the left ear.

The examiner diagnosed bilateral sensorineural normal to moderately severe hearing loss.  There were significant effects on his occupation.  The resulting work problem was that he had difficulty in understanding voices (primarily female) and had hearing difficulty during occupational activities.  There were no effects on usual daily activities.

With respect to the September 2009 examination, applying the puretone threshold averages of 28 decibels for the right ear and 35 decibels for the left ear, to the rating criteria results in a numeric designation of Level I, bilaterally.  See 38 C.F.R. § 4.85, Table VIA.  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a noncompensable rating.  There likewise remains no basis for assigning a higher rating under 38 C.F.R. § 4.86.

As to the November 2010 examination, applying the puretone threshold averages of 33 decibels for the right ear and 26 decibels for the left ear, these values to the rating criteria results in a numeric designation of Level I, bilaterally.  See 38 C.F.R. § 4.85, Table VIA.  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a noncompensable rating.  There likewise remains no basis for assigning a higher rating under 38 C.F.R. § 4.86.

Based on these findings the Board finds that the preponderance of the evidence is against assignment of a compensable rating for hearing loss during any period at issue in this appeal.  The Board has considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment, but they do not apply because the Veteran did not demonstrate an exceptional pattern of hearing impairment.

The Board is mindful that an audiologist must provide a description of the functional effects caused by a hearing loss disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  On September 2009 and November 2010 VA examinations, the Veteran complained of difficulty in understanding voices (primarily female), during occupational activities, and with background noise.  The Board finds these comments are sufficient to comply with the applicable VA policies.  Martinak v. Nicholson, 21 Vet. App. 447 (2007) (VA audiologist's indication in report that Veteran's hearing loss affected his ability to sleep was sufficient to comply with requirements of VA's own internal guidance documents that VA audiologists describe the effects of a hearing disability on occupational functioning and daily activities).  Additionally, the Board has considered various lay statements from the Veteran attesting to the impact of his hearing loss.  The Board finds that the functional effects of the Veteran's bilateral hearing loss disability are adequately addressed by the rating assigned, and points out that the Veteran's complaints amount to his hearing loss causes problems with hearing.  He has not described any unusual impact of his hearing loss. 

The critical question in this case, however, is whether the problems the Veteran has believably cited meet even higher evaluations under the rating criteria.  For reasons cited above, the Veteran is not entitled to a compensable rating for his bilateral hearing loss disability.  Moreover, without consideration of the problems he cited with his bilateral hearing loss disability at this time, the current evaluation could not be justified.  It is important for the Veteran to understand that the problems he has cited have not been ignored, but are the basis for the current rating.  Therefore, a 10 percent disability rating is not warranted for any time during the appeal period.

Additional Considerations

With regard to his GERD, hypertension, tinnitus, and bilateral hearing loss disability, the Veteran is competent to report complaints such as difficulty hearing, heartburn, and regurgitation as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant a higher rating and has taken these contentions seriously.  He is not, however, competent to identify a specific level of disability of his GERD, hypertension, tinnitus, and bilateral hearing loss according to the appropriate diagnostic code.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's GERD, hypertension, tinnitus, and bilateral hearing loss has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated. 

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

New and material evidence to reopen a claim of entitlement to service connection for a psychiatric disorder has been received; to this extent, the appeal is granted.

A rating higher than 10 percent for GERD, is denied.

A compensable rating for hypertension, is denied.

A rating higher than 10 percent for tinnitus, is denied.

A compensable rating for bilateral hearing loss, is denied.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims on appeal so that he is afforded every possible consideration.

With regard to the claims for an increased rating for the Veteran's service-connected bilateral knee and lumbar spine disabilities, the evidence of record includes a May 2015 private treatment record which indicated moderately to severely reduced range of motion of the lumbosacral spine.  The right leg was tender to palpation. 

The most recent VA general medical examination was conducted in December 2010.  However, since the evidence suggests that the Veteran's lumbar spine and bilateral knee disabilities may have worsened since the 2010 VA examination, the Veteran's bilateral knee and lumbar spine rating claim should be remanded for a new VA examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  VAOPGCPREC 11-95 (1995).

With regard to the claim for service connection for a psychiatric disorder, the Veteran contends that he has PTSD that is related to his service.  In an August 2010 statement, the Veteran stated that his PTSD was, in part, related to guarding a body during service. 

In a January 2011 memorandum, VA determined that the information required to corroborate the stressful events described by the Veteran were insufficient to send to the United States Army and Joint Services Records Research Center (JSRRC), Marine Corps, or National Archives and Records Administration (NARA) for meaningful research.

VA treatment records include records which indicate diagnoses of PTSD and other psychiatric disorders.  A June 2009 report indicates diagnoses of mild generalized anxiety disorder; severe major depression in partial remission; and a mood disorder due to chronic pain.  The diagnosis of a mood disorder due to chronic pain suggests that the Veteran may have a psychiatric disorder that is related to his service-connected disabilities.

The Veteran was afforded a March 2005 VA initial PTSD examination at which time he was diagnosed with anxiety disorder, not otherwise specified, and rule out delusional disorder.  A December 2010 VA mental disorders examination diagnosed a mood disorder.  However, none of the VA examiners provided an opinion as to whether the Veteran's psychiatric disorders are related to his service.

Since it is unclear whether the Veteran has any psychiatric disorder that is related to his service or any service-connected disability, the Board finds another VA medical examination and medical opinion should be obtained.

With regard to the TDIU claim, the Board finds that it is inextricably intertwined with the service connection and increased rating claims.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Because adjudication of these claims will potentially affect the TDIU claim, adjudication of the Veteran's TDIU claim is deferred.  The TDIU claim should not be returned to the Board until the service connection and increased rating claims are adjudicated and no longer pending or are certified to the Board for appellate review.

As stated in the Introduction, the record shows that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA), in part, for his psychiatric disorder and lumbar spine and bilateral knee disabilities.  On remand, the AOJ should obtain the SSA decision and any medical records associated with that decision.

While on remand, additional VA treatment records should also be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1. Obtain all records from the Social Security Administration, to include records pertinent to all awards of disability benefits and any underlying records used in reaching the determination.  All efforts to obtain Social Security records should be fully documented, and a negative response must be provided if records are not available.

2. Obtain all outstanding VA medical records related to the Veteran's psychiatric disorder, lumbar spine disability, and bilateral knee disabilities, including those from the Mobile OPC, dated since August 2016.  All records and/or responses received should be associated with the claims file (the Veteran himself can also submit all record he believes to be pertinent).

3. After the foregoing has been completed, schedule the Veteran for a VA examination, to ascertain and evaluate the current level of severity of his lumbar spine and bilateral knee disabilities.  All indicated studies and tests should be performed.  The claims folder should be made available to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.

If possible, but not required, an assessment of the Veteran's capability at employment would be greatly appreciated by the Board.

4. Schedule the Veteran for a VA examination which addresses the nature and etiology of any acquired psychiatric disorder, to include PTSD.  The claims file must be provided to the examiner for review.  All indicated tests and studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.
a) Diagnose any current a psychiatric disorder, including PTSD.

b) The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that any psychiatric disorder, including PTSD, diagnosed at any time during the course of the appeal, had its onset in or is etiologically-related to the Veteran's active duty service.  If a psychosis is diagnosed, the examiner should indicate whether it was manifested within one year after the Veteran's period of active duty.

c) If the Veteran has a diagnosis of PTSD, the examiner should address the Veteran's in-service stressor(s), to include whether PTSD is related to fear of hostile military or terrorist activity.

d) If the answer to part (b) above is "no," is it at least as likely as not (50 percent probability or more) that any psychiatric disorder, is (a) proximately due to or the result of the Veteran's service-connected disabilities, or (b) aggravated or permanently worsened by his service-connected disabilities?  If it is determined that the psychiatric disorder is related to any service-connected disability, to the extent possible, the examiner should indicate the approximate degree of disability or baseline before the onset of aggravation.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The requested opinions on aggravation should be premised on the baseline level of severity of the disorder before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the examiner's current findings.

If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.

5. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims for entitlement to higher ratings for bilateral knee and lumbar spine disabilities, entitlement to service connection for a psychiatric disorder, and entitlement to a TDIU (with consideration of all applicable laws and regulations, to include whether the matter should be referred to the Director of the Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 4.16 (b)), should be readjudicated based on the entirety of the evidence.


If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative, and after the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


